Citation Nr: 0616527	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  94-33 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1. Entitlement to service connection for residuals of a right 
ankle injury. 

2. Entitlement to service connection for autoimmune syndrome.

3. Whether new and material evidence has been submitted to 
reopen the claim of service connection for peripheral 
neuropathy. 

4. Whether new and material evidence has been submitted to 
reopen the claim of service connection for a low back 
disability. 

5. Whether new and material evidence has been submitted to 
reopen the claim of service connection for residuals of a 
left knee injury.  

6. Entitlement to an initial rating higher than 30 percent 
for post-traumatic stress disorder. 

7. Entitlement to a rating higher than 10 percent for 
gastritis with esophageal reflux. 

8. Entitlement to a rating higher than 10 percent for 
residuals of a left ankle fracture. 

9. Entitlement to a compensable rating for traumatic 
encephalopathy.  

10. Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities. 


REPRESENTATION

Veteran represented by:	Robert A. Laughlin, Attorney 
at Law


WITNESS AT HEARINGS ON APPEAL
Veteran


ATTORNEY FOR THE BOARD

George E. Guido Jr., Senior Counsel 


INTRODUCTION

The veteran served active duty from June 1967 to March 1971. 

This matter is before the Board of Veterans' Appeals (Board) 
on a appeal of Department of Veterans Affairs (VA) Regional 
Office's (RO) rating decisions in August 1993, denying the 
claims for increase for gastritis and encephalopathy, and 
increasing the rating for the left ankle; in March 1996, 
denying service connection for an immune system disability, 
the applications to reopen the claims of service connection 
for a low back disability and residuals of a left knee 
injury, and the claim for a total disability rating based on 
individual unemployability; in December 
2003, denying service connection of peripheral neuropathy and 
a right ankle disability; and, in January 2005, assigning a 
30 percent rating for post-traumatic stress disorder, 
following the initial grant of service connection. 

In December 1993, the veteran appeared at a hearing before a 
hearing officer at the RO.  In August 2005, the veteran 
appeared at a hearing before the undersigned Veterans Law 
Judge.  Transcripts of the hearings are in the record.  At 
the hearing in August 2005 and on the record, the veteran 
through counsel limited the appeal to the ten issues listed 
under THE ISSUES section of this decision.  The veteran 
through counsel and on the record specifically withdrew from 
the appeal the claims of service connection for acne, 
retinopathy, and a stomach ulcer, as well as the claims for 
increase for otitis media and hearing loss. 

In an unappealed rating decision in November 1999, the RO 
denied service connection for peripheral neuropathy to 
include as due to exposure to Agent Orange.  In December 2003 
rating decision, the RO again denied the claim on the merits 
without regard to the finality of the November 1999 rating 
decision.  On the issue of whether the new and material 
evidence has been presented to reopen the claim of service 
connection for a low back disability, after the rating 
decision in March 1996, denying the application to reopen the 
claim and while the appeal was pending, the RO, in a January 
2005 rating decision, reopened the claim and granted service 
connection for arthritis of the lumbar spine at L4-L5 and L5-
S1, but continued to deny service connection for 
lumbarization and a compression fracture. 

Even though the RO decided the claims of service connection 
for peripheral neuropathy and a low back disability on the 
merits, before the Board can review the merits of the claims, 
the Board has a jurisdictional responsibility to consider 
whether it was proper for the claims to be reopened, 
regardless of how the RO ruled.  Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001).  For this reason, the issues have 
been as styled as whether new and material evidence has been 
submitted to reopen the claim of service connection for 
peripheral neuropathy and the claim of service connection for 
a low back disability, which is reflected in THE ISSUES 
section of this decision. 

At the hearing in August 2005, the veteran appears to have 
raised the issue of service connection for carpal tunnel 
syndrome, which is referred to the RO for appropriate action. 


FINDINGS OF FACT

1. Residuals of a right ankle injury were not affirmatively 
shown during service; degenerative disease or arthritis was 
not manifested to a compensable degree within the one-year 
period following separation from service; and any current 
right ankle disability is unrelated to service or any event 
during service. 

2. Autoimmune syndrome was not affirmatively shown to have 
had onset during service; any current autoimmune syndrome is 
unrelated to service or any event during service, including 
exposure to Agent Orange or other chemical agents. 

3. In a November 1999 rating decision, the RO denied service 
connection for peripheral neuropathy; after the veteran was 
notified of the adverse determination and of his appellate 
rights, he did not appeal the rating decision. 

4. The additional evidence presented since the unappealed 
November 1999 rating decision raises a reasonable possibility 
of substantiating the claim. 

5. Peripheral neuropathy is not currently shown. 

6. In a rating decision in January 1979, the RO denied 
service connection for low back disability; after the veteran 
was notified of the adverse determination and of his 
appellate rights, he did not appeal the rating decision.

7. The additional evidence submitted since the unappealed 
rating decision in January 1979 is so significant that it 
must be considered in order to fairly decide the merits of 
the claim. 

8. Excluding arthritis, a low back disability manifested by 
lumbarization, a compression fraction, spondylolisthesis, and 
spondylolysis, is unrelated to service to include any injury 
sustain in vehicle accidents. 

9. In a rating decision in April 1994, the RO denied service 
connection for residuals of a left knee injury; after the 
veteran was notified of the adverse determination and of his 
appellate rights, he did not appeal the rating decision. 

10. The additional evidence submitted since the unappealed 
rating decision in April 1994 is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim of service connection for residuals of a left knee 
injury. 

11. Under the old criteria, prior to February 1988, 
substantial impairment in the ability to establish or 
maintain effective or favorable social relationships and 
severe industrial impairment with reduced levels of 
reliability, flexibility, and efficiency, were not 
demonstrated; under the interim criteria, prior to November 
1996, considerable impairment in the ability to establish or 
maintain effective or favorable social relationships and 
considerable industrial impairment with reduced levels of 
reliability, flexibility, and efficiency, were not 
demonstrated; and under the current criteria, the symptoms of 
post-traumatic stress disorder do not produce occupational 
and social impairment with reduced reliability and 
productivity and the symptomatology associated with the 
diagnosis of PTSD in DSM-IV does not approximate or equate to 
the 50 percent criteria of Diagnostic Code 9411. 

12. Gastritis with esophageal reflux is manifested by 
symptoms of gastritis without evidence of erosion or 
ulceration of the stomach and by symptoms of reflux that are 
not accompanied by substernal chest, arm, or shoulder pain, 
productive of considerable impairment of health. 

13. The residuals of a left ankle fracture are arthritis, 
pain, and no more than moderate limitation of motion.  

14. Prior to November 6, 1996, neither psychiatric nor 
neurological manifestations associated with traumatic 
encephalopathy were demonstrated; since November 6, 1996, 
neither psychiatric nor neurological manifestations have been 
associated with traumatic encephalopathy. 

15. The service-connected disabilities are: PTSD, 30 percent; 
diabetes, 20 percent; gastritis with esophageal reflux, 10 
percent; residuals of a left ankle fracture, 10 percent; 
bilateral otitis media, 10 percent; tinnitus, 10 percent; 
arthritis of the cervical spine, 10 percent, arthritis of the 
lumbar spine, 10 percent; residuals of fracture of the 
sternum, zero percent, traumatic encephalopathy, zero 
percent; bilateral hearing loss, zero percent; the combined 
disability rating is 70 percent, which fails to meet the 
minimum percentage requirements of either a single 
disability, ratable at 60 percent or more, or two or more 
disabilities with one at least 40 percent or more and other 
compensable disabilities to bring the combined rating. to 70 
percent or more.  The veteran has completed two years of 
college, and last worked full-time in 1993 as a maintenance 
worker; the service-connected disabilities do not preclude 
the veteran from securing or following a substantially 
gainful occupation.  


CONCLUSIONS OF LAW

1. Residuals of a right ankle injury were not incurred in or 
aggravated by service, and service connection for arthritis 
as a chronic disease may not be presumed.  38 U.S.C.A. §§ 
1110, 1112, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309. (2005). 

2. An autoimmune syndrome was not incurred in or aggravated 
by service, and service connection for an autoimmune syndrome 
may not be presumed due to exposure to Agent Orange.  38 
U.S.C.A. §§ 1110, 1116, 5107(b) (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2005).

3. The rating decision in November 1999 by the RO, denying 
service connection for peripheral neuropathy, became final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a) (2005).

4. New and material evidence to reopen the claim of service 
connection for peripheral neuropathy has been presented and 
the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2005).

5. Peripheral neuropathy was not incurred in or aggravated by 
service. 38 U.S.C.A. § 1110, 5107(b);  38 C.F.R. § 3.303 
(2005).

6. The rating decision in January 1979 by the RO, denying 
service connection for a low back disability, became final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a) (2005). 

7. New and material evidence to reopen the claim of service 
connection for low back disability has been presented and the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156(a) (2005). 

8. Excluding arthritis, a low back disability manifested by 
lumbarization, a compression fraction, spondylolisthesis, and 
spondylolysis was not incurred in or aggravated by service. 
38 U.S.C.A. § 1110, 5107(b); 38 C.F.R. § 3.303 (2005). 

9. The rating decision in April 1994 by the RO, denying 
service connection for residuals of a left knee injury, 
became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a) 
(2005). 

10. New and material evidence to reopen the claim of service 
connection for residuals of left knee injury has not been 
presented and the claim is not reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2005).

11. Under the old, interim, and current DC 9411, the criteria 
for an initial rating higher than 30 percent for PTSD have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. § 4.132, Diagnostic Code 9411 (1984 and 1988); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2005). 

12. The criteria for a rating higher than 10 percent for 
gastritis with esophageal reflux have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.14, 
4.114, Diagnostic Codes 7307 and 7346 (2005). 

13. The criterion for a rating higher than 10 percent for 
residuals of a left ankle fracture has not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5271 (2005).  

14. Under either the old or current DC 9304, the criteria for 
a compensable rating for traumatic encephalopathy have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 4.14, 4.132, DC 9304 (1996); 38 C.F.R. §§ 4.14, 
4.126, 4.130, DC 9304 (2005). 

15. The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.340, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Veterans Claims Assistance Act of 2000 (VCAA) 

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), codified in part at 38 
U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 
C.F.R § 3.159, amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim. 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  And under 38 
C.F.R. § 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO.  The Court also made it clear that 
where, as here, notice was not mandated at the time of the 
initial RO decisions, the RO did not err in not providing 
such notice.  Pelegrini at 120; VAOPGCPREC 7-2004.  The Court 
also stated that the appellant does have the right to VCAA 
content-complying notice and proper subsequent VA process.  
Pelegrini at 120. 

As alluded to above, the initial rating decisions in August 
1993 on the claims for increase for gastritis, 
encephalopathy, and the left ankle; and in March 1996 for 
claim of service connection for an immune system disability, 
the applications to reopen the claims of service connection 
for a low back disability and residuals of a left knee 
injury, and the claim for a total disability rating based on 
individual unemployability occurred before the enactment of 
the VCAA in November 2000.  

In April 2003, the RO notified the veteran of the VCAA by 
letter.  The notice included the type of evidence needed to 
substantiate: the claims for increase, namely, evidence of 
increase in the level of disability; the claim of service 
connection, that is, evidence of an injury or disease or 
event, causing an injury or disease, during service; evidence 
of current disability; and evidence of a relationship between 
the current disability and the injury or disease or event, 
causing an injury or disease, during service; the claims to 
reopen, that is, new and material evidence, namely, new 
evidence not previously submitted that bears directly and 
substantially on the matter under consideration; and, on the 
claim for a total disability rating, evidence of the 
inability to obtain or maintain a substantially gainful 
occupation due to service-connected disabilities.  The 
veteran was informed that VA would obtain service records, VA 
records, and records from other Federal agencies, and that he 
could submit private medical records or authorize VA to 
obtain the records on his behalf.  He was asked to submit 
evidence, which would include that in his possession, in 
support of his claims.

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra 
(38 C.F.R. § 3.159 notice).

As the VCAA notice came after the initial adjudications, the 
timing of the notice did not comply with the requirement that 
the notice must precede the adjudication.  However the action 
of the RO described above cured the procedural defect because 
the veteran had a meaningful opportunity to participate 
effectively in the processing of his claims as he had the 
opportunity to submit additional argument and evidence, which 
he did, and to address the issues at a hearing, which he also 
did.  For these reasons, the veteran has not been prejudiced 
by late timing of the VCAA notice.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No.05-7157 
(Fed. Cir. Apr. 5, 2006). 

As for the claims of service connection for peripheral 
neuropathy and residuals of a right ankle injury, the RO 
provided pre-adjudication VCAA notice in July 2003. The 
content of the VCAA notice included the information and 
evidence not of record that was necessary to substantiate the 
claims, which information and evidence that VA will seek to 
provide, and which information and evidence the claimant was 
expected to provide.  The veteran was asked to submit 
evidence, which would include that in his possession, in 
support of his claims.

As for content of the VCAA notice, the document substantially 
complies with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); and, of Pelegrini, supra (38 C.F.R. § 3.159 notice).

As for the notice of the pertinent provision of 38 C.F.R. 
§ 3.159, which came after the initial adjudication, the 
timing of the notice did not comply with the requirement that 
the notice must precede the adjudication.  However the action 
of the RO described above cured the procedural defect because 
the veteran had a meaningful opportunity to participate 
effectively in the processing of his claims as he had the 
opportunity to submit additional argument and evidence, which 
he did, and to address the issues at a hearing, which he also 
did.  For these reasons, the veteran has not been prejudiced 
by late timing of the notice of the pertinent provisions of 
38 C.F.R. § 3.159.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No.05-7157 (Fed. Cir. Apr. 5, 
2006).

On the claim for increase for PTSD, in the notice of 
disagreement, following the initial grant of service 
connection and the initial rating of 30 percent for PTSD, and 
in two written arguments in April 2005, the veteran through 
counsel argued for a staged rating of 50 percent, equating to 
considerable industrial impairment, or 70 percent, equating 
to severe industrial impairment, under the old criteria for 
rating PTSD in effect prior to November 1996.  The veteran 
through counsel also argued for 50 percent or 70 percent 
rating under the current criteria for rating PTSD in effect 
from November 1996.  In the statement of the case, addressing 
the rating for PTSD, the RO cited the criteria for a 50 or 70 
percent rating under the old criteria and the criteria for a 
50 percent rating under the current criteria.  In the 
substantive appeal, the veteran argued for a staged rating of 
at least 50 percent, and the veteran addressed the issue at 
his hearing in August 2005.  Also, in the statement of the 
case, the RO cited 38 C.F.R. § 3.159 with the provisions for 
which information and evidence that VA will seek to provide, 
and which information and evidence the claimant is expected 
to provide, and the request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim. 

Although there is no single document that addresses the VCAA 
in the context of the claim for increase for PTSD, the 
procedural defect is cured as to the notice of the evidence 
needed to substantiate the claim by actual knowledge on the 
part of veteran, who is represented by counsel, as the 
criteria for a higher rating under the old and current 
criteria were cited and argued.  With the demonstration of 
actual knowledge of the evidence needed to substantiate the 
claim for increase and as the veteran has had the opportunity 
to participate effectively in the processing of his claim, 
that is, the opportunity to submit evidence or argument on 
the claim, which he did, and the opportunity to address the 
issue at a hearing before the Board, which he did, the 
purpose of the VCAA notice was not frustrated and the veteran 
was not prejudiced by the defect in the VCAA notice, 
pertaining to the type of evidence needed to substantiate the 
claim. 

As for the other elements of the VCAA, that is, the relative 
duties of VA and the claimant to obtain evidence, identifying 
the document that satisfies VCAA notice, notice of 38 C.F.R. 
§ 3.159 notice, again the veteran had the opportunity to 
submit additional argument and evidence, which he did, and to 
address the issue at a hearing, which he also did.  

As the essential fairness of the adjudication of the claim 
for increase for PTSD has not been affected, any lack of or 
defect in the content or timing of the VCAA notice has not 
been prejudicial to the veteran.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No.05-7157 
(Fed. Cir. Apr. 5, 2006).

During the pendency of this appeal, the Court issued a 
decision in Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that the VCAA notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

On the claims of service connection for a right ankle injury 
and an autoimmune syndrome and the claims to reopen service 
connection of peripheral neuropathy and a back disability, 
which were reopened and denied on the merits, and the claim 
to reopen service connection for a left knee injury, the VCAA 
notices did not include provisions, pertaining to the degree 
of disability or to the effective date of the disability.  
Despite the lack of notice as to the degree of disability and 
the effective date provision, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision on these matters as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claims of service connection and denies the reopening of the 
claim of service connection for a left knee injury; 
therefore, any question as to the appropriate disability 
rating or effective date to be assigned is rendered moot.  

On the claims for increase for gastritis, the left ankle, and 
for traumatic encephalopathy, the VCAA notices did not 
include provisions, pertaining to the effective date of the 
disabilities.  Despite the lack of notice as to the effective 
date provisions, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision on these 
claims for increase as the Board concludes below that the 
preponderance of the evidence is against the claims for 
increase therefore, any question as to the effective date to 
be assigned is rendered moot.

On the claim for increase for PTSD and the claim for a total 
disability rating, the VCAA notices did not include 
effective-date provisions; however, the veteran through 
counsel has raised and argued the issue of the effective date 
for each claim.  Therefore, the Board finds that the veteran 
could not be prejudiced by the Board proceeding to a decision 
on these claims.  Bernard v. Brown, 4 Vet.App. 384, 393 
(1993).

During the pendency of the appeal, in Kent v. Nicholson, No. 
04-181 (Vet. App. March 31, 2006), the Court held that the 
VCAA notice in a new and material evidence claim must include 
notice of the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought. 

On the application to reopen the claims of service connection 
for peripheral neuropathy and a low back disability, as the 
claims are reopened, the omission of the specific VCAA 
requirements as to a new and material evidence claim did not 
result in prejudice to the veteran.  And pre-adjudicatory 
VCAA notice had been provided on the evidence needed to 
substantiate a claim of service connection in the notices in 
April and July 2003. 

On the application to reopen the claim of service connection 
for a left knee injury, as noted above pre-adudicatory VCAA 
notice was provided in April 2003 as to the evidence needed 
to substantiate the claim to reopen, namely, new and material 
evidence, that is, evidence not previously submitted that 
bears directly and substantially on the matter under 
consideration, and the evidence needed to establish the 
underlying claim of service connection.   

Although adequate VCAA notice, complying with Kent, was 
provided after the initial adjudication, the action of the RO 
described above cured the procedural defect because the 
veteran had a meaningful opportunity to participate 
effectively in the processing of the claim as he had the 
opportunity to submit additional argument and evidence, which 
he did, and to address the issue at a hearing, which he also 
did.  For these reasons, the veteran has not been prejudiced 
by timing of the VCAA notice, complying with Kent.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No.05-7157 (Fed. Cir. Apr. 5, 2006).

Under 38 U.S.C.A. § 5103A, VA must also make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  As there is no indication 
of the existence of additional evidence to substantiate the 
claims and as there is otherwise no additional evidence to 
obtain, the Board concludes that the duty-to-assist 
provisions of the VCAA have been complied with.


2.  Service Connection Claims 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty, in service.  
38 U.S.C.A. § 1110.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Where a veteran has served for 90 days or more during a 
period of war, an arthritis becomes manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to an herbicide agent to include 
what is commonly referred to as Agent Orange during service, 
the following diseases shall be service-connected: chloracne 
or other acneform disease consistent with chloracne, Type 2 
diabetes, chronic lymphocytic leukemia, multiple myeloma, 
Non-Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, 
respiratory cancers, and soft-tissue sarcoma.  The term acute 
and subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6), 
3.309(e). 

Stated succinctly, for service connection to be awarded, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of an in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet.App. 247, 
253 (1999).  The absence of any one element will result in 
the denial of service connection.  See Coburn v. Nicholson, 
No. 03-1345, slip op. (Vet. App. Jan. 26, 2006). 


a. Residuals of a Right Ankle Injury 

In June 2003, the veteran filed a claim of service connection 
for residuals of a right ankle injury.  In August 2005, the 
veteran testified that he sprained his right ankle in service 
a couple of times. 

The service medical records, including the reports of 
entrance and separation examinations, contain no complaint, 
finding, or history of a right ankle injury during service.  

After service, VA and private medical records, dating from 
1971 to 2005, disclose a history of right ankle sprain with 
recurring pain and swelling (February 1992), right ankle pain 
and swelling with X-ray evidence of degenerative disease 
without fracture or dislocation (June 2001); right ankle pain 
(December 2002, May 2003, August 2003); history of right 
ankle sprains (June 2003); and a history of bilateral ankle 
injuries (September 2003). 

To the extent there is evidence of right ankle pain and 
swelling and X-ray evidence of degenerative disease or 
arthritis, the first element required to establish service 
connection, that is, evidence of current disability is 
satisfied. 

The second element can be satisfied by evidence that the 
claimed disability was noted during service or during an 
applicable presumption period, or evidence showing post-
service continuity of symptomatology by medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the 
post-service symptomatology.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet.App. 488, 495-97 (1997).  The third element of 
service connection is medical evidence of a nexus between the 
claimed in-service injury and the present injury.

The service medical records to include the report of 
separation examination do not confirm a right ankle injury by 
complaint, history, or finding.  After service, recurring 
right ankle pain and swelling was first documented in 1992.  
Degenerative disease or arthritis by X-ray was first 
documented in 2001, thirty years after service, well beyond 
the one-year period presumptive period for manifestations of 
arthritis as a chronic disease.  

Finding the veteran's testimony credible on the question of 
suffering right ankle sprains during service, as the earliest 
recorded post-service symptoms of right ankle pain and 
swelling were not made until 1992, there is a twenty year gap 
in the continuity of symptomatology that opposes rather than 
supports the claim. 

Absent evidence continuity of symptomatology, medical 
evidence is required to establish the nexus between the 
current right ankle disability and any in-service injury, and 
no such medical evidence has been submitted. 

As for the probative weight of the veteran's statements and 
testimony that he injured his right ankle in service, where 
as here, the determinative issue involves medical causation 
or a medical diagnosis, competent medical evidence of nexus 
or relationship between the post-service right ankle 
disability and service is required to support the claim. The 
veteran as a lay person is not competent to offer a medical 
opinion and consequently his statements and testimony to the 
extent that he associates the post-service right ankle 
disability to service does not constitute medical evidence.  
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  Therefore, the 
Board must reject the veteran's statements and testimony as 
favorable evidence linking the post-service right ankle 
disability to service.

Absent evidence of either continuity of symptomatology or a 
medical nexus between the current right ankle disability and 
any in-service injury, the preponderance of the evidence is 
against the claim and the benefit-of-the-doubt standard of 
proof does not apply, 38 U.S.C.A. § 5107(b), and the claim of 
service connection for fails.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(b).  

b. Autoimmune Syndrome 

The veteran asserts that he suffers from an autoimmune 
syndrome, manifested by sensitivity to chemicals, caused by 
exposure to chemicals to include Agent Orange and other 
chemicals in service and exposure to chemicals and heavy 
metals while employed by the U.S. Postal Service. 

In March 1995, the veteran filed a claim of service 
connection for an immune system disability. 

In a March 1996 rating decision, the RO denied service 
connection for an immune system disability to include as due 
to exposure to Agent Orange because it was not shown in 
service and it was unrelated to exposure to Agent Orange.  

Service records show that the veteran served in Vietnam in 
1970 and 1971, and he was assigned to an aviation unit.  
Since the veteran served in Vietnam, there is a presumption 
that he was exposed to Agent Orange and any other chemical 
compound in a herbicide agent used in Vietnam.  38 U.S.C.A. 
§ 1116. 

The service medical records, including the reports of 
entrance and separation examinations, contain no complaint, 
finding, or history of an autoimmune abnormality. 

The first question to resolve is whether the veteran actually 
has an autoimmune syndrome due to exposure to chemicals, 
which is the first element, required in order to establish 
service connection.  The evidence in favor of the first 
element of service connection consists of the following 
medical evidence. 

After service, in a June 1993 report, a private physician 
stated that he had evaluated the veteran in March 1993 for 
immune hyperreactivity with symptoms of muscle pain, 
migratory arthritis, constipation, hives, airway restriction, 
headaches, memory loss, irritability, and poor anger control 
at work.  History included work around chemicals, including 
dyes, solvents, and inks. The physician reported that after a 
blood assay the impression was that the veteran had 
autoimmunity to his own nerve myelin, suggesting a problem 
with indoor air pollution.  The diagnosis was chemical 
hypersensitivity.  The examiner expressed the opinion that 
the veteran's neuropsychiatric deficit and problems were 
directly related to the veteran's work environment at the 
post office to include the air quality and exposure to 
chemicals.  

In February 1995, the veteran was evaluated for a depressed 
immune system. History included toxic metal exposure through 
the armed forces and through the post office.  Testing 
revealed that the veteran excreted boron, lead, and aluminum, 
requiring treatment for heavy metal toxicity. 

In December 1996, after extensive testing, a private 
neuropsychologist reported that the veteran had 
neurotoxicity, resulting in organic brain dysfunction, which 
was made worse by his exposure to chemicals while working for 
the U.S. Postal Service.  The neuropsychologist noted that 
the veteran had been functioning fairly well when the veteran 
started with the post office and that the veteran's 
deterioration began during his work at the post office.  He 
also noted that in examining the effects of toxic substances, 
the most likely substances affecting a person would be the 
substances to which the person was exposed when the 
deterioration occurred.  He stated that herbicides and other 
military exposures, as well as head trauma, may have played a 
role by setting up sensitivity to toxic chemicals. 

In May 1997 and December 1999, a private physician, who had 
evaluated the veteran in 1994, concurred with the opinion of 
the neuropsychologist that the veteran suffered from 
neurotoxicity.  He stated the veteran had been well until 
1979 when he first developed symptoms. 

In May 1997, another private physician, who had evaluated the 
veteran in 1993, concurred with the opinion of the 
neuropsychologist that the veteran suffered from 
neurotoxicity, resulting in organic brain dysfunction.  He 
referred to the neuropsychologist's notation of the closed 
head injury and toxic exposure in Vietnam and as a 
maintenance worker for the U.S. Postal Service. 

In April 1999, on evaluation at an immunology clinic, history 
included chemical sensitivities and the plan was to rule out 
immune abnormalities. 

In October 1999, a private psychologist expressed the opinion 
that the veteran's neurocognitive and personality and 
behavioral symptoms were the result of toxic exposure.  

This body of evidence supports the claim to the extent that 
there is medical evidence of chemical sensitivities 
attributable to exposure to chemicals and metals, which in 
the opinion of at least one physician involved the veteran's 
autoimmune system. 

The evidence against the first element of service connection 
claim consists of the following medical evidence. 

In May 1995, a private physician reported that he found no 
evidence of any objective neurologic abnormality to allow a 
diagnosis of chemical sensitivity to be applied to any 
neurological aspect of the veteran's case. 

In a December 1995 report, a private physician expressed the 
opinion that the veteran's chronic pain and fatigue were 
unrelated to heavy metal exposure. 

In a March 1996 report, a private physician stated in 
February 1996 the veteran was evaluated in the Occupational 
Medicine Clinical for a second opinion regarding chelation 
therapy in relation to the diagnoses of heavy metal toxicity 
and chemical 
sensitivities.  The physician expressed the opinion that the 
veteran's presentation did not suggest a neurotoxicity 
syndrome; rather it was consistent with somatization and 
obsessiveness. 

In December 1998, due to the conflicting medical evidence on 
the issue of whether the veteran had an immune disorder 
related to service, the RO obtained a medical opinion from 
VA's Chief of Public Health and Environmental Hazards.  After 
a review of the record, specifically noting the veteran's 
exposure during service to various chemicals including Agent 
Orange, other herbicides, solvents, jet fuel, insecticides, 
and a reaction to a smallpox inoculation, as well as, a 
cerebral concussion, the physician reported that the 
Institute of Medicine's report on Veterans and Agent Orange 
found insufficient evidence to determine whether an 
association existed between exposure to herbicides used in 
Vietnam and cognitive and neuropsychiatric disorders.  Also 
the physician reported that both VA and the American Medical 
Association did not consider multiple chemical sensitivity to 
be a recognized clinical syndrome.  The physician then 
expressed the opinion that is not as least as likely or not 
that the veteran's exposure to herbicides or chemicals used 
in Vietnam contributed to his multiple symptoms and medical 
disorders. 

On VA examination in January 1999, after a comprehensive and 
detailed review of the record to include the opinions 
regarding chemical sensitivity, the examiner expressed the 
opinion that the evidence was overwhelmingly consistent, 
despite attempts to present a case for chemical sensitivity, 
with the diagnoses of undifferentiated somatoform disorder 
and malingering. 

On VA examination in March 2000, on the diagnosis of toxic 
encephalopathy, the examiner expressed the opinion that the 
exact contribution of the veteran's service exposure to jet 
fuel and other chemicals was unknown, but the list of 
solvents that he was known to react to were more of the type 
of highly volatile solvents as compared to the less volatile 
materials he was known to contact in service. 

Generally, when the medical evidence is equipoise, the 
benefit of the doubt is resolved in the veteran's favor.  
38 U.S.C.A. § 5107(b).  Here there is evidence for and 
against the claim that the veteran as an autoimmune syndrome, 
but as the VA physician pointed out neither VA nor the 
American Medical Association considers chemical sensitivity 
as a recognized a clinical syndrome.  This evidence has high 
probative value as it is consistent with accepted medical 
principles and it weighs against the claim. 

Moreover, the claim fails on more fundamental grounds because 
whether or not the veteran has an autoimmune syndrome, the 
preponderance of the evidence is against the claim that the 
autoimmune syndrome, if present, is related to service, which 
are the second and third elements required to establish 
service connection. 

On the second element required to establish service 
connection, the evidence must show that the claimed 
disability was affirmative shown during service or that an 
applicable presumption applied; or evidence of post-service 
continuity of symptomatology, which may be medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet.App. 488, 495-
97 (1997).  The third element of service connection is 
medical evidence of a nexus between the claimed in-service 
injury or disease and the present injury or disease.

The condition precedent for the application of continuity of 
symptomatology under 38 C.F.R. § 3.303(b) is that the claimed 
condition, immune abnormality, was noted during service.  In 
the absence of such a notation, continuity does not apply.  
In addition, an immune abnormality is not on the list of 
diseases associated with exposure to Agent Orange under 
38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  For these reasons, 
the preponderance of the evidence is against finding an in-
service incurrence of an autoimmune syndrome. 

On the third element of service connection, medical evidence 
of a nexus between the claimed in-service injury or disease 
and the present injury or disease, in a June 1993 report, a 
private physician expressed the opinion that that the 
veteran's 
neuropsychiatric deficit and problems were directly related 
to the veteran's work environment at the post office to 
include the air quality and exposure to chemicals, which 
opposes rather than supports the claim.  

In the December 1996 report, a private neuropsychologist 
expressed the opinion that herbicides and other military 
exposures, as well as head trauma, "may" have played a role 
by setting up the veteran's sensitivity to toxic chemicals.  
Two physicians, who had also evaluated the veteran, 
essentially concurred with the neuropsychologist's opinion.  
Since the opinion was couched in terms of "may" have played 
a role, the implication is it "may not have" played a role.  
The opinion is therefore speculative.  Obert v. Brown, 5 
Vet.App. 30, 33 (1993).  For this reason, the opinion lacks 
probative value and it is unpersuasive as to the relationship 
between the post-service autoimmune syndrome, if present, and 
service.  And the opinion clearly does not rise to the level 
of establishing that exposure to Agent Orange in service 
actually caused the post-service autoimmune syndrome, if 
present.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

And in 1998, after a review of the record, specifically 
noting the veteran's exposure during service to various 
chemicals including Agent Orange, other herbicides, solvents, 
jet fuel, insecticides, and a reaction to a smallpox 
inoculation, as well as, a cerebral concussion, during 
service, the VA's Chief of Public Health and Environmental 
Hazards expressed the opinion that is was not as least as 
likely or not that the veteran's exposure to herbicides or 
chemicals used in Vietnam contributed to his multiple 
symptoms and medical disorders. 

And on VA examination in March 2000, the examiner expressed 
the opinion that the exact contribution of the veteran's 
service exposure to jet fuel and other chemicals was unknown, 
but the list of solvents that he was known to react to were 
more of the type of highly volatile solvents as compared to 
the less volatile materials he was known to contact in 
service. 

Absent evidence of in-service immune abnormality or a medical 
nexus between an autoimmune syndrome, if present, and service 
or event in service, including exposure to Agent Orange, the 
preponderance of the evidence is against the claim and the 
benefit-of-the-doubt standard of proof does not apply, 
38 U.S.C.A. § 5107(b), and the claim of service connection 
for fails.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(b). 

3.  Claims to Reopen

Pursuant to 38 U.S.C.A. § 5108, the Secretary shall reopen a 
claim that was disallowed for any reason if new and material 
evidence is submitted.  D'Amico v. West, 209 F.3d 1322 (Fed 
Cir. 2000).  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

a.	Peripheral Neuropathy 

In October 1993, the veteran filed a claim of service 
connection for peripheral neuropathy.  

On VA Agent Orange examination in February 1994, the 
diagnosis was multiple chemical sensitivities with a history 
of exposure to Agent Orange, producing symptoms to include 
paresthesias, but peripheral neuropathy was not diagnosed.  

On VA peripheral nerve examination in January 1994, the 
veteran complained of bilateral arm pain, numbness, and 
tingling.  The neurological examination of the upper and 
lower extremities was normal. 

In a March 1994 rating decision, the RO denied service 
connection for peripheral neuropathy to include as due to 
exposure to Agent Orange because peripheral neuropathy was 
not shown.  After the veteran was notified of the adverse 
determination and of his procedural and appellate rights, he 
did not appeal the rating decision.

On VA neurological and systemic examinations in October 1995, 
no disorder of any kind to include a neurological disorder or 
deficit was found.  

In September 1996, the veteran applied to reopen the claim of 
service connection for peripheral neuropathy.  

In a November 1999 rating decision, the RO denied the claim 
under the change in the law in 1996, amending 38 C.F.R. 
§ 3.309(e), pertaining to diseases associated with exposure 
to Agent Orange, by adding acute and subacute peripheral 
neuropathy.  The RO denied service connection because 
peripheral neuropathy was not shown.  After the veteran was 
notified of the adverse determination and of his procedural 
and appellate rights, he did not appeal the rating decision.

In June 2003, the veteran filed the current application to 
reopen the claim of service connection for peripheral 
neuropathy due to diabetes mellitus. 

As the veteran's application to reopen the claim of service 
connection for a peripheral neuropathy was received after 
August 29, 2001, the regulatory definition of new and 
material in effect after August 29, 2001, applies.  New 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

The additional evidence presented since the November 1999 
rating decision includes a copy of a private medical record, 
disclosing treatment of peripheral neuropathy in December 
1999.  

As the claim was previously denied because there was no 
evidence of a peripheral neuropathy, the additional evidence 
of post-service treatment of peripheral neuropathy is new 
evidence as it was not previously submitted to the RO, and it 
is material because it relates to an unestablished fact 
necessary to substantiate the claim, namely, evidence of 
current disability, the absence of which was the basis for 
the prior denial of the claim in November 1999, and it raises 
a reasonable possibility of substantiating the claim.  For 
this reason, the additional evidence is new and material and 
the claim is reopened. 

With the reopening of the claim, the Board may now consider 
the claim on the merits, as did the RO, and there is no 
prejudice to the veteran to consider the claim on the merits 
in relation to VCAA notice or other due process 
considerations.  

Prior to December 1999, disclosing treatment of peripheral 
neuropathy, the record, including the service medicals and 
post-service medical records beginning in 1994, contained no 
documentation of peripheral neuropathy although the veteran 
did complain of symptoms of pain, numbness, tingling in the 
extremities beginning in 1994.  

After 1999, the VA records disclose the veteran's complaint 
of intermittent numbness in the lower extremities in 
September 2002.  In June 2003, a VA physician stated that the 
veteran had symptoms consistent with pain due to neuropathy 
or nerve damage, but specific tests had not shown conclusive 
evidence of neuropathy.  And in May 2004 there was 
inconclusive electrodiagnostic evidence of a peripheral 
neurogenic process.  Also in 2004, a private physician found 
no systemic inflammatory disease or structural pathology to 
explain the veteran's pain. 

In a December 2003 rating action, the RO granted service 
connection for diabetes mellitus and denied service 
connection for peripheral neuropathy due diabetes mellitus 
because it was not shown. 

Except for a single entry regarding treatment for peripheral 
neuropathy in 1999, the rest of the medical evidence both VA 
and private before and since 1999 fails to establish that the 
veteran has peripheral neuropathy as diagnostic testing, 
designed to identify it, has been inconclusive.  Without 
evidence of a current peripheral neuropathy, there can be no 
valid claim, and claim fails because of the lack of 
entitlement under the law.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303; Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

Also, there is no evidence of transient peripheral neuropathy 
that appeared within weeks or months of exposure to Agent 
Orange or other herbicide agents in Vietnam in 1971 and that 
resolved within two years of the date of onset to warrant 
presumptive service connection under 38 C.F.R. § 3.309(e) 
(diseases associated with exposure to certain herbicide 
agents). 

b.	Low Back Disability

The service medical records disclose that in July 1968 the 
veteran was a passenger in a vehicle that crashed into a 
telephone pole.  Several days after the accident, the veteran 
was hospitalized for observation of headaches.  The pertinent 
findings were bruises over the shoulders and neck.  The 
veteran complained of numbness in the right upper extremity, 
but no neurological deficit was found.  X-rays revealed a 
questionable fracture line in the sternum, but no fracture of 
the cervical spine or ribs.  The diagnosis was cerebral 
concussion. 

On VA examination in April 1971, the veteran complained of 
low back pain.  The examiner reported that although X-rays 
were normal, there was evidence of lumbarization of the first 
sacral segment, which contributed to an unstable low back and 
the possibility of lumbosacral strain.  The diagnosis was 
lumbosacral strain.  

In an unappealed July 1971 rating decision, the RO denied 
service connection for lumbarization with back pain because 
lumbarization was a developmental abnormality and not a 
disability for the purpose of VA disability compensation. 

VA records disclose that in September 1978 the veteran was 
hospitalized for back pain radiating down both legs.  X-rays 
revealed a compression fracture at T-12 and L-1 and 
spondylolisthesis at L-5 and S-1. 

In a January 1979 rating decision, the RO denied service 
connection for a compression fracture at T-12 and L-1 because 
it was not shown during service and spondylolisthesis at L-5 
and S-1.  After the veteran was notified of the adverse 
determination and of his procedural and appellate rights, he 
did not appeal the rating decision.

In February 1996, the veteran filed the current application 
to reopen the claim of service connection for a low back 
disability. 

As the veteran's application to reopen the claim of service 
connection for a back disability was received before August 
29, 2001, the regulatory definition new and material in 
effect prior to August 29, 2001, applies. 

Under the version of 38 C.F.R. § 3.156 in effect prior to 
August 29, 2001, new and material means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001).

Where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered by the adjudicating agency of 
original jurisdiction.  This comprehends official service 
department records which presumably have been misplaced and 
have now been located and forwarded to the Department of 
Veterans Affairs.  The retroactive evaluation of disability 
resulting from disease or injury subsequently service 
connected on the basis of the new evidence from the service 
department must be supported adequately by medical evidence.  
Where such records clearly support the assignment of a 
specific rating over a part or the entire period of time 
involved, a retroactive evaluation will be assigned 
accordingly except as it may be affected by the filing date 
of the original claim.  38 C.F.R. § 3.156(c) (2001). 

The additional evidence presented since the January 1979 
rating decision includes copies of service medical records, 
dated from January to June 1968, documenting persistent low 
back pain.  History included the veteran's involvement in a 
vehicle accident in January 1968.  The pertinent findings 
were full range of motion and a normal neurological 
examination with slight tenderness in the sacroiliac area.  
The impression was chronic postural low back strain.  X-rays 
revealed lumbarization of the S-1. 

In a January 2005 rating decision, the RO granted service 
connection for degenerative arthritis of the lumbar spine at 
L4-L5 and L5-S1 on the basis of VA medical opinion that that 
it was at least as likely as not that the current 
degenerative changes of the lumbar spine were related to the 
injuries in service. 

As the claim was previously denied because there was no 
evidence of a low back disability related to service, the 
additional evidence, consisting of copies of service medical 
records, documenting low back pain in January 1968 and 
evidence of a current low back disability, degenerative 
arthritis of the lumbar spin at L4-L5 and L5-S1, is new as it 
was not previously submitted to the RO, and it is material 
because it relates to an unestablished fact necessary to 
substantiate the claim, namely, evidence of a current low 
disability, related to injuries in service, the absence of 
which was the basis for the prior denial of the claim in 
January 1979, the evidence is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
For this reason, the additional evidence is new and material 
and the claim is reopened. 

With the reopening of the claim, the Board may now consider 
the claim on the merits, as did the RO, and there is no 
prejudice to the veteran to consider the claim on the merits 
in relation to VCAA notice or other due process 
considerations. 

In addition to degenerative arthritis of the lumbar spine, 
there is medical evidence  of additional current low back 
pathology, consisting of lumbarization first shown by X-ray 
in service in 1968, old compression fracture of L-1 by X-ray 
(private medical records, February 1977), a history of injury 
with compression fracture at T-12 and L-1 (VA records, March 
1979), treatment since 1991 for spondylolisthesis at L-5 and 
S-1 (private medical records, September 1992), unilateral 
spondylolysis at L-5 
by X-ray (VA records, October 1997), and lumbar spondylosis 
by X-ray (VA records, March 2004), which satisfies the first 
element required to establish service connection, that is, 
evidence of current disability. 

The second element of service connection, evidence of an in-
service incurrence of an injury or disease or aggravation of 
an injury or disease, is met to the extent that there is 
documentation of two vehicle accidents during service 
followed by documented low back pain after one accident.  

Although injuries occurred in service, this is not enough to 
establish service connection; there must be a chronic 
disability resulting from the injury.  In this case, the 
service medical records do not document a compression 
fracture, spondylolisthesis, or spondylolysis.  As there is 
no showing of a chronic low back disability during service, 
then a showing of continuity of symptomatology after service 
is required to support the claim.  38 C.F.R. § 3.303(b). 

After service, a compression fracture was first documented by 
X-ray in 1977.  Private orthopedic records disclose that in 
October 1977 the veteran was seen for complaints of back 
pain, radiating to the lower extremities.  History included a 
vehicle accident a year earlier.  The physician attributed 
the X-ray finding of an old compression fracture to the 
earlier vehicle accident.  The symptoms of radiating pain, 
which were attributed to the intercurrent injury that 
occurred several years after service, interrupt any 
continuity of symptomatology.  

Moreover, as to the third element of service connection, 
medical evidence of a nexus between the in service injuries 
and a compression fracture, in the October and November 2004 
reports of VA examinations, after a review of the veteran's 
file, the examiner reported that the veteran had an extensive 
history of back complaints, dating to 1968, which were 
documented.  The examiner expressed the opinion that it was 
at least as likely as not that the current degenerative 
changes of the lumbar spine, but not the compression 
fracture, were related the injuries in service.  And there is 
no evidence that the compression fracture was caused or 
aggravated by a service-connected disability. 

As for spondylolisthesis, which was first documented by X-ray 
in 1992, and spondylolysis, first documented by X-ray in 
1997, the fact that X-rays in service and in 1977 did not 
reveal either spondylolisthesis or spondylolysis opposes 
rather than supports any continuity of symptomatology.  In 
addition, there is no medical evidence of a nexus between the 
in-service injuries and spondylolisthesis or spondylolysis.  
The only evidence that even approaches a nexus opinion is a 
June 2003 statement from a VA physician, who reported that 
the veteran's back pain was due, in part, to degenerative 
disc disease, but he did not offer an opinion as to the cause 
of the degenerative disc disease.  

As neither spondylolisthesis nor spondylolysis was 
affirmatively shown to have had onset during service, as each 
was established by X-ray, many years after service; as there 
is no medical evidence of a nexus between the in-service 
injuries and the post-service findings; and as there is no 
medical evidence that the post-service findings were caused 
or aggravated by service-connected disability, there is no 
factual basis to relate either spondylolisthesis or 
spondylolysis to service. 

As for lumbarization, it is a congenital or developmental 
defect and not a disease or injury for the purpose of VA 
disability compensation.  38 C.F.R. § 3.303(c).  More over, a 
VA examiner expressed the opinion that it was less likely 
than not that lumbarization, a congenital or developmental 
abnormality, was aggravated by the injuries in service.  

As for lumbar spondylosis, spondylosis is a general term for 
degenerative changes due to arthritis for which service 
connection has been established, and the service-connected 
arthritis would include symptoms of functional loss due to 
pain and limitation of motion of the lumbar spine.

As for the probative weight of the veteran's statements and 
testimony that he injured his back twice in service, where as 
here, the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence of nexus or 
relationship between the post-service findings and service is 
required to support the claim.  The veteran as a lay person 
is not competent to offer a medical opinion and consequently 
his statements and testimony to the extent that he associates 
any low back pathology to service does not constitute medical 
evidence.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  
Therefore, the Board must reject the veteran's statements and 
testimony as favorable evidence linking the post-service low 
back findings to service.

As only independent medical evidence may be considered by the 
Board to support its findings, and as the preponderance of 
that evidence is against the claim, the benefit-of-the-doubt 
standard of proof does not apply and the claim of service 
connection for a low back disability that is manifested by a 
compression fracture, spondylolisthesis, or spondylolysis 
fails.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. § 3.303.

c.	Left Knee Injury 

In December 1993, the veteran testified that he injured his 
left knee in a motorcycle accident in Japan, when he was 
thrown off the bike while on a practice course.  He stated 
that he was on light duty for a day or two, and he did not 
have much of a problem until a few years later. 

On VA examination in January 1994, history included a left 
knee injury in a motorcycle accident.  The pertinent finding 
was a medial plica or a thickened bursa.  X-rays were normal.  
The diagnosis was patellar bursitis with palpable tissue. The 
examiner stated that it was difficult to discern whether the 
knee problem was post-traumatic or due to over use. 

In an April 1994 rating decision, the RO denied service 
connection for a left knee disability because chronic 
residuals of a left knee injury were not shown.  After the 
veteran was notified of the adverse determination and of his 
procedural and appellate rights, the veteran did not perfect 
an appeal of the rating decision by filing a substantive 
appeal. 

In February 1996, the veteran filed the current application 
to reopen the claim of service connection for a left knee 
disability. 

As the veteran's application to reopen the claim of service 
connection was received before August 29, 2001, the following 
regulatory definition new and material applies. 

New and material means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

The additional evidence is summarized below. 

Item (1) consists of copies of VA records, disclosing knee 
pain (February 2003).  This evidence is not new and material 
because it does not contain any information that would relate 
knee pain to service.  

Item (2) consists of the veteran's testimony that he injured 
his left knee in a motorcycle accident in service.  This 
evidence is essentially the same testimony he gave in 
December 1993 in conjunction with his initial claim that was 
denied in 1994.  The veteran's statement is therefore 
redundant, and redundant evidence by regulatory definition is 
not new and material evidence. 

For the above reasons, the claim of service connection for 
residuals of a left knee injury is not reopened.




4.  Claims for Increase

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In determining the disability rating, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion. Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include 38 .F.R. § 4.1, 
requiring that each disability be viewed in relation to its 
history and that there be an emphasis placed upon the 
limitation of activity imposed by the disabling condition, 
and 38 C.F.R. § 4.2, requiring that medical reports be 
interpreted in light of the whole recorded history, and that 
each disability must be considered from the point of view of 
the veteran working or seeking work.  

a.  PTSD 

In a rating decision in January 2003, the RO granted service 
connection for PTSD, and assigned an initial rating of 30 
percent under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  
The veteran has appealed the initial rating of 30 percent. 
Accordingly, the question is whether a rating higher than 30 
percent is warranted for any period from September 1984, the 
effective date for service connection, to the present.  

Since the veteran is appealing the initial assignment of a 
disability rating, following the award of service connection, 
the Board will consider staged ratings, that is, separate 
ratings for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

On VA examination in November 1984, the veteran reported that 
he was employed by the U.S. Postal Service and had been since 
1977, and that he had lost about 160 hours in the last twelve 
months due to several physical ailments, as well as, nerves. 
Occupationally, it was noted that the veteran had started as 
a mail handler, but because of conflict with his supervisor 
he changed to a letter carrier, but he could not continue 
because of a back trouble, and he then switched to 
maintenance.  Educationally, he had an Associates degree.  
Socially, he had been married in 1975 and then he was 
divorced in 1979; he had a daughter, whom he saw every other 
weekend.  His relationship with his family members was 
strained.  The examiner described the veteran's symptoms as 
depression, rage, strained interpersonal relationships, 
nightmares, fear of losing control, intrusive thoughts, 
diminished interests, memory impairment, difficulty 
concentrating, and sleep disturbance.  The examiner stated 
that the veteran was employable, but his ability to maintain 
under pressure was tenable [sic]. 

In September 1989, the veteran was evaluated for fitness for 
duty for his job with the U.S. Postal Service.  The 
evaluation focused on the veteran's conflicts with is 
supervisors.  The examiner found the veteran fit for his job.  
The assessment included stress and anxiety and multiple 
somatic complaints.  The examiner stated post-traumatic 
stress syndrome was not related in any way to the veteran's 
employment. 

Records of a private hospital show that the veteran was in 
admitted in February 1991 for symptoms of depression, PTSD, 
anxiety syndrome, panic attacks, alcohol dependency, and a 
thought disorder, all of which were diagnosed.  The GAF score 
on discharge from the hospital was 45 and the highest GAF 
score was 40 during the last year. 

In February 1992, the veteran applied for disability 
retirement from the U.S. Postal Service, identifying physical 
problems and delayed stress from Vietnam and situational 
stress on the job. 

Records of a private psychiatrist, dated from April to August 
1992, disclose that the veteran had severely impaired 
executive functions of the mind, including planning, new 
learning, and interference control.  Also, he had symptoms of 
paranoia, agitation, and erratic functioning under stress.  
The psychiatrist stated that is was remarkable that the 
veteran had been able to work at an acceptable level. 

In September 1992, the veteran underwent neuropsychological 
evaluation by VA because of complaints of depressive 
symptoms, moderate PTSD symptoms, and anxiety attacks.  The 
examiner reported that the veteran had many organic 
personality characteristics including a long history of 
impulsive behavior, decreased performance in a stressful 
situation, and angry outbursts.  The impression was a pattern 
of performance on testing, suggestive of longstanding 
deficits, which were either developmental or acquired.  The 
diagnoses were PTSD and to rule out left hemisphere 
dysfunction. 

In October 1992, a physician for the U.S. Postal Service 
reported that for the last six years the veteran had been 
relatively stable at work, but currently the veteran's 
emotional status precluded gainful employment. 

In March 1993, a private attorney reported that the veteran 
retired from the U.S. Postal Service because of disability in 
February 1993. 

In a June 1993 report, a private physician expressed the 
opinion that the veteran's neuropsychiatric deficit and 
problems were directly related to the veteran's work 
environment at the post office to include the air quality and 
exposure to chemicals.  
Symptoms included irritability, speech difficulty, confusion, 
memory gaps, depression, suicidal ideation, anxiety, anger, 
and night sweats, which all remarkably improved since he left 
the post office. 

On VA examination in January 1994, the examiner found the 
veteran's mood to be neutral.  His affect was appropriate.  
Psychomotor activity was unremarkable.  Speech was regular 
and somewhat circumstantial.  There was no evidence of 
psychosis.  Insight and judgment were intact.  The diagnosis 
was PTSD. 

On VA psychiatric examination in October 1995, after a review 
of the file, the examiner reported that the record revealed a 
conflicting picture of symptomatology.  The veteran described 
himself as being estranged form his nuclear family and fairly 
socially isolated.  The examiner found the veteran to be 
well-groomed.  He was alert and oriented. His mood was 
euthymic.  Affect was restricted, but appropriate. Speech was 
fluent and logical.  His thought process was goal directed.  
He acknowledged suicidal ideation, but denied any intent or 
plan or past history of suicidal behavior.  Insight and 
judgment were fair.  The pertinent diagnosis was 
psychological symptoms affecting a physical disorder. 

On VA psychiatric examination for PTSD in October 1995, the 
veteran stated that he had a difficult time adjusting to 
civilian life after Vietnam.  He acknowledged symptoms of 
irritability, occasional suicidal thinking, and the inability 
to forge close bonds with family members.  The examiner noted 
that the record contained neurologic and psychological 
testing, all of which were unremarkable.  PTSD was not 
diagnosed. 

On VA examination in January 1999, after a comprehensive and 
detailed review of the record, the examiner expressed the 
opinion that the veteran's symptoms were extremely unlikely 
due to his military experiences.  Objectively, the veteran 
was alert, oriented, responsive, and cooperative.  His 
grooming and hygiene were adequate.  Attention and rate of 
mentation were normal.  Remote memory appeared good.  Insight 
was limited.  There were no gross misjudgments.  Speech was 
fluent.  Affect was appropriate.  There was mild anxiety and 
dysphoria.  The diagnosis was undifferentiated somatoform 
disorder, and the GAF score was 45. 

On VA examination in March 2000, the veteran stated that he 
had limited contact with friends and family.  The examiner 
found the veteran to be alert and oriented.  His hygiene was 
fair.  Affect was full.  He did not appear overly anxious or 
depressed.  Speech and psychomotor activity were regular.  
Though content was tangential.  There was no evidence of 
lethality. Insight was limited and judgment was fair.  The 
assessment was somatization disorder. The GAF score was 60. 

In a June 2003 statement, a VA physician stated that the 
veteran was estranged from his family and friends due to PTSD 
and that PTSD also contributed to his inability to function 
at a job. 

On VA neuropsychological evaluation in April 2004, the 
examiner reported that the veteran meet the diagnostic 
criteria for PTSD and major depressive disorder.  The GAF 
score was 57. 

On VA psychological evaluation in May 2004, the veteran's 
PTSD symptoms were described as intrusive thoughts; acting or 
feeling as if the traumatic event were occurring; 
physiological reactivity to certain cues; efforts to avoid 
thoughts, feelings or conversations of associated with the 
trauma; efforts to avoid activities that aroused 
recollections of the trauma; diminished interest in 
significant activities; feeling of detachment or 
estrangement; restricted range of affect; irritability; 
difficulty concentrating, and hypervigilance.  The examiner 
stated that the symptoms caused significant distress and 
impairment in social and occupational functioning. 

On VA psychiatric examination in December 2004, the examiner 
referred to the May 2004 VA psychological evaluation.  The 
examiner specifically noted that the report revealed that the 
veteran had symptoms of PTSD and depression, that the 
veteran's rumination about his health and his psychiatric 
symptoms and fatigue could cause difficulties with cognitive 
functioning, and that the veteran had an unusual 
preoccupation with his physical symptoms.  The examiner 
reported that the 
veteran had symptoms of depression that met the criteria for 
the diagnosis of major depression and lifelong persistent 
pattern of rigidity and perfectionism that met the criteria 
of an obsessive/compulsive personality disorder. 

The VA examiner described the veteran as divorced and as 
having few friends.  According to the veteran, he last worked 
in 1993 at the U. S. Postal Service and that his disability 
from the Post Office was due to pain syndrome, not 
psychiatric symptoms.  The examiner reported that PTSD at the 
current level would cause some difficulty with performing 
occupational tasks, but he would be able to function 
satisfactorily and that the depression and 
obsessive/compulsive personality disorder would cause 
significant impairment in his ability to function 
occupationally. 

On mental status examination, the veteran appeared cleanly 
dressed.  There was no evidence of bizarre behavior or 
unusual motor mannerism.  He was cooperative and eye contact 
was appropriate.  Speech was normal.  There was some 
tangential thinking and circumstantiality.  There were no 
obvious delusions, grandiosity, or paranoia.  His affect was 
full, and his mood was normal. Insight was limited. He was 
oriented. Memory, both remote and recent, was intact.  He had 
some vegetative signs of major depression.  He was not 
suicidal or homicidal.  The diagnoses were PTSD, major 
depression, and obsessive/compulsive personality disorder.  
The GAF score for PTSD was 61, indicating mild 
symptomatology.  The examiner expressed the opinion that the 
veteran had a major depressive disorder, indicating moderate 
symptomatology with a GAF score of 54, independent of PTSD 
and a life-long characterologic disorder.

In April and June 2005, a private psychologist, having 
reviewed the record, expressed the opinion that PTSD was the 
veteran's primary psychiatric illness associated with 
depression and that it was very difficult to separate out his 
depressive symptomatology from PTSD.  He also expressed the 
opinion that the diagnosis of obsessive-compulsive 
personality disorder was not supported by the evidence.  He 
stated it was the combination of PTSD and depressive 
symptomatology that limited the veteran's social and 
occupational functioning.  Also, he stated that the veteran's 
depressed mood, anxiety, paranoia, and sleep impairment were 
directly related to PTSD. 

The private psychologist reported that on VA's General Rating 
Formula for Mental Disorders the veteran had occupational and 
social impairment with reduced reliability an productivity, 
equating to a 70 percent rating, which over the years the 
veteran may have had less severe symptomatology, but on 
average the veteran was 70 percent disabled.  At the hearing 
in August 2005, the veteran waived initial consideration of 
the reports by the RO. 

Records of the Iowa State Vocational Rehabilitation Services 
disclose that in January 2001 the veteran was found eligible 
for vocation rehabilitation.  The diagnoses considered were 
neurotoxicity, depression and anxiety, and organic brain 
syndrome.  It was noted that the veteran was working part-
time.  From January to May 2001, an employment plan was not 
developed because the veteran was not physically ready to 
look for employment.  In January 2003 and until January 2005, 
the veteran again pursued vocational rehabilitation services, 
but due to health problems he was unable to participate in a 
comprehensive vocational evaluation. 

In August 2005, the veteran testified that he was placed on 
disability retirement from the U.S. Postal Service in January 
1993 because of psychiatric problems as he was having 
problems with anger and getting along his supervisors.  He 
stated that at the time he was having problems with alcohol 
and he was in counseling for depression.  He also stated that 
currently he had trouble being around people.   Counsel 
argued that the veteran qualified for a 50 percent rating 
since February 1991, when he was given a GAF score of 45, and 
a total rating since October 1993. 

During the appeal period, the criteria for mental disorders 
were revised in February 1988 and in November 1996.  In a 
claim for an increased rating, where the rating criteria are 
amended during the course of the appeal, the Board considers 
both the old and the current schedular criteria because a 
rating increase under the revised criteria may not be made 
effective before the effective date of the change.  
VAOPGCPREC 7-2003.

Prior to February 1988 (hereinafter referred to as the old 
criteria), the criteria for the next higher rating, 50 
percent, were the ability to establish or maintain effective 
or favorable relationships with people was substantially 
impaired; by reason of psychoneurotic symptoms the 
reliability, flexibility, and efficiency levels were so 
reduced as to result in severe industrial impairment.

Prior to November 1996 (hereinafter referred to as the 
interim criteria), the criteria for the next higher rating, 
50 percent, were the ability to establish or maintain 
effective or favorable relationships with people was 
considerably impaired; by reason of psychoneurotic symptoms 
the reliability, flexibility, and efficiency levels were so 
reduced as to result in considerable industrial impairment. 

The changes in the old and interim criteria involved the 
descriptive adjectives, which characterized the degree of 
social and industrial impairment.  

After November 1996 and currently (hereinafter referred to as 
the current criteria), the criteria for a 50 percent rating 
are occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

In a rating such as this, spanning over twenty years and 
changing rating criteria, it is VA's responsibility to 
interpret the reports of examination in light of the whole 
recorded history, reconciling the various reports into 
consistent picture so that the rating accurately reflects the 
degree of disability present.  38 C.F.R. § 4.2.

As for the veteran's social relationships, the veteran was 
married in 1975 and divorced in 1979.  He has a daughter.  
His relationship with his own family has been strained, he 
has few friends, and he did not remarry.  See the reports of 
VA examinations in November 1984, October 1995, March 2000, 
and December 2004. 

Under either the old or interim criteria, neither substantial 
nor considerable impairment in the ability to establish or 
maintain effective or favorable social relationships has been 
demonstrated as there has been no significant change in his 
social relationships over the period of the appeal and no 
evidence of an increase in the degree of social impairment.  
The record is this regard has been consistent. 

As for the current criteria for a 50 percent rating, evidence 
of difficulty in establishing and maintaining social 
relationships, the record has been consistent in describing 
the veteran's social relationships and there is no evidence 
of an increase in the degree of social impairment over the 
period of the appeal. 

For these reasons, without evidence of an increase in the 
degree of social impairment, the present PTSD symptoms do not 
approximate or equate to the criteria for the next higher 
rating, considering the impact on social relationships under 
the old, interim, or current criteria of DC 9411. 

As for the degree of industrial impairment under the old and 
interim criteria and the degree of occupational impairment 
under the current criteria, the Board again finds the record 
to be remarkably consistent. 

Prior to the veteran's retirement from the U.S. Postal 
Service in February 1993, the veteran had worked full time 
with the Postal Service since 1977.  While the VA examiner 
identified symptoms of PTSD in November 1984, the examiner 
found the veteran employable. 

In September 1989, the veteran was evaluated for fitness for 
duty for his job with the U.S. Postal Service.  The 
evaluation focused on the veteran's conflicts with is 
supervisors.  The examiner found the veteran fit for his job.  
The assessment included stress and anxiety and multiple 
somatic complaints.  The examiner stated post-traumatic 
stress syndrome was not related in any way to the veteran's 
employment. 

In February 1991, the veteran was hospitalized for symptoms 
of depression, PTSD, anxiety syndrome, panic attacks, alcohol 
dependency, and a thought disorder, all of which were 
diagnosed.  The GAF score on discharge from the hospital was 
45 and the highest GAF score was 40 during the last year.  
The Global Assessment of Functioning (GAF) scale is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness. A GAF score between 41 and 50 suggests serious 
symptoms or any serious impairment in social, occupational or 
school functioning.  Quick Reference to the Diagnostic 
Criteria from DSM-IV at 46-47 (American Psychiatric 
Association 1994). 

While a GAF score of 45 suggests serious occupational 
impairment, the veteran did return to work full time and the 
GAF score included both service-connected PTSD symptoms and 
symptoms that were not associated with PTSD.  For this 
reason, the GAF score did not accurately reflect the degree 
of industrial impairment due solely to PTSD. 

When the veteran did apply for disability retirement in 1992, 
he identified both physical problems and PTSD.  

In records, dated in 1992, a private psychiatrist stated that 
is was remarkable that the veteran had been able to work at 
an acceptable level.  In September 1992, the veteran 
underwent neuropsychological evaluation by VA because of 
complaints of depressive symptoms, moderate PTSD symptoms, 
and anxiety attacks.  In October 1992, a physician for the 
U.S. Postal Service reported that for the last six years the 
veteran had been relatively stable at work. 

Based on this evidence, the record shows that the veteran, 
while experiencing symptoms of PTSD, he had maintained 
employment at an acceptable level and was relatively stable 
at work for at least six years, covering the period before 
and after the one hospitalization in 1991. 

At this stage and based on the evidence from 1984 to 1993, 
when the veteran retired on disability, neither severe 
industrial impairment under the old criteria, nor 
considerable industrial impairment under the interim 
criteria, considering the 1991 hospitalization and the GAF 
score of 45, was demonstrated as the veteran worked full time 
at an acceptable level of performance for at least six years 
prior to his retirement with documentation of some symptoms 
of PTSD. 

Following the veteran's retirement in 1993, in a June 1993 
report, a private physician expressed the opinion that the 
veteran's neuropsychiatric deficit and problems were directly 
related to the veteran's work environment at the post office.  
The symptoms included irritability, speech difficulty, 
confusion, memory gaps, depression, suicidal ideation, 
anxiety, anger, and night sweats, which all remarkably 
improved since he left the post office. 

On VA examination in January 1994, the examiner found the 
veteran's mood to be neutral.  His affect was appropriate.  
Psychomotor activity was unremarkable.  Speech was regular 
and somewhat circumstantial.  Insight and judgment were 
intact.  The diagnosis was PTSD. 

In May 1994, the veteran sought VA vocational rehabilitation 
services.  In August 1994, VA notified the veteran that his 
vocational rehabilitation program was temporarily suspended 
until he provided additional information about his 
reinstatement with the U.S. Postal Service or resolution of 
his workman's compensation claims against the Post Office and 
resolution of his VA claims.

On VA psychiatric examination in October 1995, after a review 
of the file, the examiner reported that the veteran was well-
groomed.  He was alert and oriented. His mood was euthymic.  
Affect was restricted, but appropriate. Speech was fluent and 
logical.  His thought process was goal directed.  He 
acknowledged suicidal ideation, but denied any intent or plan 
or past history of suicidal behavior.  Insight and judgment 
were fair.  The pertinent diagnosis was psychological 
symptoms affecting a physical disorder. 

On VA psychiatric examination for PTSD in October 1995, the 
veteran stated that he had a difficult time adjusting to 
civilian life after Vietnam.  He acknowledged symptoms of 
irritability, occasional suicidal thinking, and the inability 
to forge close bonds with family members.  The examiner noted 
that the record contained neurologic and psychological 
testing, all of which were unremarkable.  PTSD was not 
diagnosed. 

At this stage and from this evidence, the record shows that 
the veteran's symptoms in 1993 and in 1995 were not 
attributed to PTSD.  And when PTSD was diagnosed in January 
1994, the veteran's mood was neutral, his affect was 
appropriate, speech was regular but somewhat circumstantial, 
and insight and judgment were intact.  These symptoms did not 
demonstrate either severe industrial impairment under the old 
criteria or considerable industrial impairment under the 
interim criteria. 

Considering the old, interim, and current criteria of DC 
9411, the next potential for a staged rating begins in 
October 1998, when the veteran was notified by VA that he 
would not benefit from vocational rehabilitation services 
because of a nonservice-connected disability.  In January 
1999 on VA examination, the examiner expressed the opinion 
that the veteran's symptoms were extremely unlikely due to 
his military experiences.  Objectively, the veteran was 
alert, oriented, responsive, and cooperative.  His grooming 
and hygiene were adequate.  Attention and rate of mentation 
were normal.  Remote memory appeared good.  Insight was 
limited.  There were no gross misjudgments.  Speech was 
fluent.  Affect was appropriate.  There was mild anxiety and 
dysphoria.  The diagnosis was undifferentiated somatoform 
disorder, and the GAF score was 45.  PTSD was not diagnosed. 

On VA examination in March 2000, the veteran to be alert and 
oriented.  His hygiene was fair.  Affect was full.  He did 
not appear overly anxious or depressed.  Speech and 
psychomotor activity were regular.  Though content was 
tangential.  There was no evidence of lethality.  Insight was 
limited and judgment was fair.  The assessment was 
somatization disorder. The GAF score was 60. 

Records of the Iowa State Vocational Rehabilitation Services 
disclose that in January 2001 the veteran was found eligible 
for vocation rehabilitation.  The diagnoses considered were 
neurotoxicity, depression and anxiety, and organic brain 
syndrome.  It was noted that the veteran was working part-
time.  From January to May 2001, an employment plan was not 
developed because the veteran was not physically ready to 
look for employment.

At this stage and on this evidence, the GAF scores of 45 and 
60 were not associated with PTSD.  And the symptoms that were 
described, regardless of the diagnosis, were limited insight, 
mild anxiety, dysphoria, tangential thinking, and no evidence 
of lethality.  In addition, the veteran was found eligible 
for vocation rehabilitation, but an employment plan was not 
developed because the veteran was not physically ready to 
look for employment; PTSD was not a factor.  The symptoms 
alone do not equate to either severe industrial impairment 
under the old criteria, considerable industrial impairment 
under the interim criteria, or occupational impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short-and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work 
relationships.

The next potential for a staged rating begins in June 2003, 
considering the old, interim, and current criteria of DC 
9411.  At the time, in a June 2003 statement, a VA physician 
stated that the veteran's PTSD contributed to his inability 
to function at a job. 

On VA neuropsychological evaluation in April 2004, the 
examiner reported that the veteran meet the diagnostic 
criteria for PTSD and major depressive disorder.  The GAF 
score was 57.  On VA psychological evaluation in May 2004, 
the veteran's PTSD symptoms were described as intrusive 
thoughts; acting or feeling as if the traumatic event were 
occurring; physiological reactivity to certain cues; efforts 
to avoid thoughts, feelings or conversations of associated 
with the trauma; efforts to avoid activities that aroused 
recollections of the trauma; diminished interest in 
significant activities; feeling of detachment or 
estrangement; restricted range of affect; irritability; 
difficulty concentrating, and hypervigilance.  The examiner 
stated that the symptoms caused significant distress and 
impairment in social and occupational functioning. 

On VA psychiatric examination in December 2004, the examiner 
referred to the May 2004 VA psychological evaluation.  The 
examiner specifically noted that the report revealed that the 
veteran had symptoms of PTSD and depression, that the 
veteran's rumination about his health and his psychiatric 
symptoms and fatigue could cause difficulties with cognitive 
functioning, and that the veteran had an unusual 
preoccupation with his physical symptoms.  The examiner 
reported that the veteran had symptoms of depression that met 
the criteria for the diagnosis of major depression and 
lifelong persistent pattern of rigidity and perfectionism 
that met the criteria of an obsessive/compulsive personality 
disorder. 

The VA examiner reported that PTSD at the current level would 
cause some difficulty with performing occupational tasks, but 
the veteran would be able to function satisfactorily and that 
the depression and obsessive/compulsive personality disorder 
would cause significant impairment in his ability to function 
occupationally. 

On mental status examination, the veteran appeared cleanly 
dressed.  There was no evidence of bizarre behavior or 
unusual motor mannerism.  He was cooperative and eye contact 
was appropriate.  Speech was normal.  There was some 
tangential thinking and circumstantiality.  There were no 
obvious delusions, grandiosity, or paranoia.  His affect was 
full, and his mood was normal. Insight was limited. He was 
oriented. Memory, both remote and recent, was intact.  He had 
some vegetative signs of major depression.  He was not 
suicidal or homicidal.  The diagnoses were PTSD, major 
depression, and obsessive/compulsive personality disorder.  
The GAF score for PTSD was 61, indicating mild 
symptomatology.  The examiner expressed the opinion that the 
veteran had a major depressive disorder, indicating moderate 
symptomatology with a GAF score of 54, independent of PTSD 
and a life-long characterologic disorder.

Records of the Iowa State Vocational Rehabilitation Services 
disclose that from January 2003 to January 2005, the veteran 
again pursued vocational rehabilitation services, but due to 
health problems he was unable to participate in a 
comprehensive vocational evaluation.  There was no reference 
to PTSD. 

At this stage and on this evidence, considering the GAF 
scores alone of 57, 61, and 54, considering both the PTSD 
symptomatology and depressive symptoms, whether or not due 
solely to PTSD, suggest no more than moderate symptoms or 
moderate difficulty in occupational functioning. Quick 
Reference to the Diagnostic Criteria from DSM-IV at 46-47 
(American Psychiatric Association 1994).  

As for the symptoms that were described, there was no 
evidence of bizarre behavior. The veteran was cooperative. 
Speech was normal.  There was some tangential thinking and 
circumstantiality.  There were no obvious delusions, 
grandiosity, or paranoia.  His affect was full, and his mood 
was normal.  Insight was limited. He was oriented. Memory, 
both remote and recent, was intact.  He had some vegetative 
signs of major depression.  He was not suicidal or homicidal. 

The symptoms alone do not equate to either severe industrial 
impairment under the old criteria, considerable industrial 
impairment under the interim criteria, or occupational 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks (more 
than once a week); difficulty in understanding complex 
commands; impairment of short-and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work relationships

As for symptoms associated with the diagnosis of PTSD in DSM- 
IV, but not listed in Diagnostic Code 9411, such as intrusive 
thoughts, avoidance of certain activities, feeling of 
detachment or estrangement, irritability, and hypervigilance, 
these symptoms are not the equivalent to the level of reduced 
reliability and productivity required for a 50 percent 
rating.  Again, no VA examiner has concluded that the 
veteran's level of occupational impairment due to PTSD is 
more than moderate in degree as evidenced by GAF scores of 54 
and above. 

In April and June 2005, a private psychologist, having 
reviewed the record, expressed the opinion that PTSD was the 
veteran's primary psychiatric illness associated with 
depression and that it was very difficult to separate out his 
depressive symptomatology from PTSD.  He stated it was the 
combination of PTSD and depressive symptomatology that 
limited the veteran's social and occupational functioning.  

The Board has considered both PTSD and the depressive 
symptomatology in the context of the GAF scores and the 
actually symptoms described by the VA examiners.  And for the 
reasons expressed above, the Board finds no basis for a 
rating higher than 30 percent. 

Although the private psychologist expressed the opinion that 
the veteran has occupational and social impairment with 
reduced reliability and productivity, equating to a 70 
percent rating, the evidence over the period of twenty years 
shows that the veteran's PTSD symptoms have remained 
essentially constant and consistent during the appeal period.  
Taking into account all the evidence and for the above 
reasons, the Board finds that the preponderance of the 
evidence is against the claim for a rating higher than 30 
percent for PTSD and at no time during the appeal period did 
PTSD increase in severity to warrant a staged rating.

b. Gastritis 

In a June 1971 rating decision, the RO granted service 
connection for gastritis with esophageal reflux and assigned 
a 10 percent rating under Diagnostic Code (DC) 7307.  In a 
September 1972 rating decision, the rating was increased to 
30 percent and reduced to 10 percent in an October 1975 
rating decision.  The 10 percent rating was in effect and had 
remained unchanged, when the veteran filed his current claim 
for increase in March 1993. 

The DC for rating gastritis is DC 7307, and since there is no 
specific diagnostic code for esophageal reflux it is rated by 
analogy under 38 C.F.R. § 4.20 to DC 7346. 

In accordance with 38 C.F.R. § 4.114, ratings under certain 
DCs to included DC 7307 and 7346 are not to be combined with 
each other; rather, a single rating will be assigned under 
the DC, which reflects the predominant disability picture 
with elevation to the next higher rating where the severity 
of the overall disability warrants such elevation.

During the appeal period, the rating criteria of DC 7307 and 
DC 7346 have not changed.  

Under DC 7307, the criteria for the next higher rating, 30 
percent, for chronic gastritis are multiple small eroded or 
ulcerated areas of the stomach and symptoms. 

Under DC 7346, the criteria for the next higher rating, 30 
percent, for esophageal reflux, are persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  

On VA examination in April 1993, the veteran complained of 
recurrent epigastric and abdominal pain.  The veteran's 
weight was 220 pounds.  He was not anemic. There was no 
periodic vomiting, hematemesis, or melena.  The veteran did 
not express night distress, eructation, or regurgitation.  An 
upper gastrointestinal series was normal except for a hiatal 
hernia.  The diagnosis was history of gastritis, currently 
inactive and uncomplicated. 

In December 1993, the veteran testified that he had symptoms 
of reflux, abdominal pain, and regurgitation.  He stated that 
his doctor told him to lose weight. 

On VA examination in February 1994, the veteran complained of 
reflux, esophagitis, gastritis, and diarrhea.  The pertinent 
finding was normal bowel sounds.  

On VA examinations in October 1995, the veteran complained of 
epigastric pain and heartburn.  His weight was 230 pounds.  
He was not anemic. There was no periodic vomiting, 
hematemesis, or melena.  

On VA examination in March 2000, the veteran stated that he 
slept with two pillows under his head.  He denied melena.  
The physical examination was unremarkable.  The impression 
was gastroesophageal reflux disease. 

In June 2003, a VA physician reported that the veteran had 
gastroesophageal reflux disease, causing heartburn.  VA 
records, dated in 2003, disclose that the veteran complained 
of increase problems with reflux and gastritis.  He also 
complained of melena.  In June 2003, a biopsy revealed 
esophagitis.  In 2004, the veteran complained of diarrhea.  
In 2005, gastritis was not prominent. 

In August 2005, the veteran testified that gastritis had not 
improved and that it warranted a 30 percent rating. 

Upon review of the record, while the veteran has consistently 
reported symptoms of gastritis to included abdominal pain and 
diarrhea, the criteria for the next higher rating under DC 
7307 are multiple small eroded or ulcerated areas of the 
stomach, which have not been demonstrated, and symptoms.  The 
record shows that in 1993 an upper gastrointestinal series 
was normal except for a hiatal hernia, which is not the 
equivalent to erosion or ulceration of the stomach.  Although 
the remainder of the evidence document symptoms of gastritis 
without evidence of erosion or ulceration of the stomach, the 
symptoms do not approximate or equate to the criteria for a 
30 percent rating under DC 7307. 

As for DC 7346, the veteran has symptoms of regurgitation, 
reflux, and heartburn, but the symptoms have not been 
associated with substernal chest or arm or shoulder pain, 
productive of considerable impairment of health, the criteria 
for the next higher rating.  While the veteran has esophageal 
reflux, the symptoms are not shown to warrant a 30 percent 
rating.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply, 
and the criteria for an increase to 30 percent under either 
DC 7307 or DC 7346 have not been met.  38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. § 4.114, DCs 7307 and 7346. 

c. Left Ankle 

In a June 1971 rating decision, the RO granted service 
connection for residuals of a left ankle fracture and 
assigned a zero percent rating.  The zero percent rating was 
in effect and had remained unchanged, when the veteran filed 
his current claim for increase in March 1993.  In an August 
1993 rating decision, the RO increased the rating to 10 
percent under Diagnostic Code (DC) 5271, which the veteran 
appealed.

During the appeal period, the rating criterion of DC 5271 had 
not changed.  

Under DC 5271, the criterion for the next higher rating, 20 
percent, for a left ankle disability is marked limitation of 
motion of the left ankle.  The standardized range of motion 
for the ankle is plantar flexion to 45 degrees and 
dorsiflexion to 20 degrees.  38 C.F.R. § 4.71, Plate II.  
Arthritis is rated as limitation of motion under DC 5271.  
38 C.F.R. § 4.71a, DC 5003.  

Under 38 C.F.R. § 4.40, a disability of the musculoskeletal 
system includes functional loss due to pain, supported by 
adequate pathology and evidenced by visible behavior on 
motion. Weakness is as important as limitation of motion. 
Under 38 C.F.R. § 4.45, factors of joint disability include 
increased or limited motion, weakness, fatigability, or 
painful movement, swelling, deformity or disuse atrophy.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Additionally, it is 
the intention of the rating schedule to recognize an actually 
painful joint due to healed injury as entitled to at least 
the minimum compensable rating for the joint.  38 C.F.R. § 
4.59.

Records of a private physician, dated in August 1992, 
disclose that in February 1991 the veteran suffered a left 
ankle ligament rupture and in June 1991 a left ankle strain. 

On VA examination in April 1993, there was slight stiffness 
and discomfort on manipulation of the left ankle.  Range of 
motion was not limited except by discomfort on lateral 
rotation.  There was slight enlargement of the distal fibula 
and malleolus.  The joint appeared stable.  There was no 
tenderness, crepitus, false motion, shortening, angulation, 
or intraarticular involvement.  X-rays revealed old, healed 
traumatic changes.  The pertinent finding was chronic mild 
ankle strain. 

In December 1993, the veteran testified that he had symptoms 
of left ankle pain and swelling. 

On VA examination in January 1994, the veteran complained of 
ankle pain and instability.  The pertinent finding was 
lateral laxity and tenderness.  Dorsiflexion was to 15 
degrees and plantar flexion was to 50 degrees.  X-rays were 
consistent with chronic ankle instability. 

On VA examination in October 1995, there was full range of 
motion.  The diagnosis was history of chronic strain of the 
left ankle without observable abnormalities. 

On VA examination in March 2000, the veteran complained of 
pain and instability. The examiner reported that there was no 
tenderness or swelling.  Dorsiflexion was to 10 degrees and 
plantar flexion was to 40 degrees.  X-rays revealed 
degenerative changes.  

In August 2005, the veteran complained of left ankle pain, 
swelling, and instability. 

The record shows no less than 40 degrees of plantar flexion 
at any time during the appeal period, which equates to more 
than 90 percent of the normal range of plantar flexion of the 
ankle.  The record also shows no less than 10 degrees of 
dorsiflexion, which equates to 50 percent of the normal range 
of dorsiflexion of the ankle.  With almost normal range of 
plantar flexion and 50 percent of normal of dorsiflexion 
without pain, any loss of motion does not approximate or 
equate to marked limitation motion of the ankle, warranting a 
20 percent rating under Diagnostic Code 5271.  And the 
additional factors of arthritis, functional loss due to pain 
or pain during flare-ups, and weakness in determining 
limitation of motion does not elevate the degree of 
impairment to marked limitation of motion.  Also, the current 
10 percent rating encompasses a painful joint due to healed 
injury, which is the minimum compensable rating for the 
ankle.  38 C.F.R. §§ 4.40, 4.45, and 4.59.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply, 
and the criterion for an increase to 20 percent under DC 5271 
has not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. 
§ 71a, DC 5271. 

d. Traumatic Encephalopathy 

In a June 1971 rating decision, the RO granted service 
connection for traumatic encephalopathy and assigned a zero 
percent rating under Diagnostic Code (DC) 9304.  The zero 
percent rating has been in effect and has remained unchanged 
since then. 

During the appeal period, the criteria for mental disorders, 
including DC 9304 and DC 9411 (PTSD) were revised, effective 
November 6, 1996.  In a claim for an increased rating, where 
the rating criteria are amended during the course of the 
appeal, the Board considers both the old and the current 
schedular criteria because a rating increase under the 
revised criteria may not be made effective before the 
effective date of the change.  VAOPGCPREC 7-2003. 

Under either the old and current DC 9304, there was no change 
in 38 C.F.R. § 4.14, that provides that the same 
manifestations under different diagnoses are to be avoided, 
which is referred to as the avoidance of pyramiding.

Under the old DC 9304, 38 C.F.R. § 4.132, that is, the 
version that was in effect prior to November 6, 1996, the 
criteria for a compensable rating, a 10 percent rating, based 
solely on psychiatric manifestations, were mild impairment of 
social and industrial adaptability under the General Rating 
Formula for Organic Mental Disorders.  

Under paragraph (2), preceding the General Rating Formula for 
Organic Mental Disorders, neurological manifestations of 
etiology common to the brain trauma were to be rated 
separately as distinct entities under the neurological or 
other appropriate system and combined with the rating for the 
mental disorder.

Under the old DC 9411, the criteria for a 10 percent rating 
were neurotic symptoms, with emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment.  

Under the current DC 9304, 38 C.F.R. § 4.130, that is, the 
version that was revised, effective November 6, 1996, the 
criteria for head trauma under the General Rating Formula for 
Mental Disorders are the same as for PTSD, DC 9411. 

Under the General Rating Formula for Mental Disorders, the 
criteria for all levels of impairment under DC 9304 and DC 
9411 are the same.  For a 10 percent rating, the criteria are 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  

Neurologic deficits or other impairments stemming from the 
same etiology (e.g., a head injury) shall be evaluated 
separately and combined with the evaluation for the mental 
disorder. 38 C.F.R. § 4.126 

The record shows that on VA neurological evaluation in 
November 1992, the impression was post-traumatic head injury 
with normal examination. 

On VA examination in April 1993, a CT scan of the brain 
revealed no abnormality.  The diagnosis was possible 
post-concussion syndrome without obvious neurological 
residuals.  

In May 1995, a private physician reported that he found no 
evidence of any objective neurologic abnormality to include 
on mental status examination and examination of the cranial 
nerves. 

On VA general medical, neurological, and systemic 
examinations in October 1995, no neurological disorder or 
deficits were found.  On the general medical examination, the 
examiner found no evidence of a brain injury.  

On VA examination in January 1999, after a comprehensive and 
detailed review of the record, the examiner expressed the 
opinion that there was no evidence to support damage or 
difficulties due the head injury during service. 

In October 1999, after a review of the record, a private 
psychologist expressed the opinion that the veteran's 
neurocognitive and personality and behavioral symptoms were 
the result of toxic exposure.  The diagnostic impression was 
toxic encephalopathy. 

On VA examination in March 2000, the examiner expressed the 
opinion that the exact contribution of the veteran's 
concussion to his current neurological status was unknown and 
could not be measured to any reasonable degree.  

On VA neuropsychological evaluation in April 2004, the 
examiner reported that the veteran performed within normal 
limits on most measures sensitive to organic brain damage.  
On VA psychiatric examination in November 2004, the examiner 
found no clear demonstration of traumatic encephalopathy in 
the record, but the record suggested that the cognitive 
problems were caused by psychiatric symptoms. 

In August 2005, the veteran complained of memory problems and 
of the inability to get along with anyone. 

The medical evidence from 1992 to 2004 fails to demonstrate 
psychiatric manifestations associated with traumatic 
encephalopathy.  Even if there were such manifestations, as 
the veteran already has a compensable rating for PTSD, which 
is rated under the same criteria, either the old or current, 
for a traumatic head injury, the same manifestations under 
different diagnoses is not permissible under 38 C.F.R. 
§ 4.14. 

Also, under either the old or current DC 9304, there are no 
neurological deficits associated with traumatic 
encephalopathy that warrant a separate rating. 

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply, 
and the criteria for a compensable rating under the old and 
current DC 9304 have not been met.  38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. §§ 4.14, 4.132, DC 9304 (1996); 38 C.F.R. 
§§ 4.14, 4.126, 4.130, DC 9304 (2005). 

5.  TDIU 

A total disability rating may be assigned, where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as the result of service- 
connected disabilities.  If there is only one disability, the 
disability shall be ratable at 60 percent or more, and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 4.16.

Disabilities that are not service connected cannot serve as a 
basis for a total disability rating. 38 C.F.R. §§ 3.341, 
4.19.

While the veteran may be unemployed, the dispositive issue is 
whether he is capable of performing the physical and mental 
acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In this case, the service-connected disabilities are : PTSD, 
30 percent; diabetes, 20 percent; gastritis with esophageal 
reflux, 10 percent; residuals of a left ankle fracture, 10 
percent; bilateral otitis media, 10 percent; tinnitus, 10 
percent; arthritis of the cervical spine, 10 percent; 
arthritis of the lumbar spine, 10 percent; residuals of 
fracture of the sternum, zero percent; traumatic 
encephalopathy, zero percent; bilateral hearing loss, zero 
percent; the combined disability rating is 70 percent.  

As the veteran has two or more service-connected 
disabilities, the minimum percentage requirements of either a 
single disability, ratable at 60 percent or more, or two or 
more disabilities with one at least 40 percent or more and 
other compensable disabilities to bring the combined rating 
to 70 percent or more, are not met.

The analysis, however, does not end here.  The Board must, 
nevertheless, determine whether the veteran's service-
connected disabilities render him unemployable.  See 
38 C.F.R. § 4.16(b).  Rating boards should refer to the 
Director of the Compensation and Pension Service for extra-
schedular consideration all cases of veterans who are 
unemployable by reason of service- connected disabilities but 
who fail to meet the percentage requirements set forth in 38 
C.F.R. § 4.16(a).  The veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment, and all other factors having a bearing on the 
issue must be addressed. 38 C.F.R. § 4.16(b).  The rating 
board did not refer this case for extra-schedular 
consideration.

The veteran has completed two years of college, and he last 
worked full-time in 1993 as a maintenance worker. 

On the question of whether the veteran is capable of working, 
considering only the service-connected disabilities, the 
relevant evidence is summarized as follows. 

In October 1992, a physician for the U.S. Postal Service 
reported that for the last six years the veteran had been 
relatively stable at work, but currently the veteran's 
emotional status precluded gainful employment.

In May 1994, the veteran sought VA vocational rehabilitation 
services.  In August 1994, VA notified the veteran that his 
vocational rehabilitation program was temporarily suspended 
until he provided additional information about his 
reinstatement with the U.S. Postal Service or resolution of 
his workman's compensation claims against the Post Office and 
resolution of his VA claims.  In October 1998, the veteran 
was notified that due to his chemical sensitivities it did 
not appear that he would benefit from a rehabilitation 
program. 

In June 1994, the U.S. Postal Service reported that the 
veteran was on disability retirement. 

In November 1995, the veteran filed his current claim for a 
total disability rating due to service-connected 
disabilities.  He reported that he last worked in February 
1993 in maintenance for the U. S. Postal Service, where he 
had worked since 1978.  He reported that he had two years of 
college.  

In a March 1996 rating decision, the RO denied the TDIU claim 
because the combined disability rating did not meet the 
minimum percentage requirements of 38 C.F.R. § 4.16, and the 
case did not present such an exceptional disability picture 
to warrant referral of the case to the Director the 
Compensation and Pension service for an extra-schedular 
consideration.  

In December 1999, a private physician stated that the veteran 
was unable to work because of neurotoxicity.  

VA records, dated in May 1999, disclose that the chemical 
sensitivities and environmental allergies prevented the 
veteran from maintaining gainful employment. 

In a June 2003 statement, a VA physician stated that due to 
the aggregate of the veteran's health problems, he was unable 
to maintain gainful employment. 

In October 2004, the veteran sought a second opinion 
regarding chronic back pain. The veteran indicated that his 
pain was worse than it was in 1993, when he placed on 
disability from the postal service because of chronic pain. 

Records of the Iowa State Vocational Rehabilitation Services 
disclose that beginning in January 2001 the veteran was found 
eligible for vocation rehabilitation.  

Before the veteran retired in 1993, a physician for the U.S. 
Postal Service stated that the veteran's emotional status 
precluded gainful employment; however, there was no reference 
to PTSD, the only service-connected psychiatric disorder. 

As for the veteran's retirement from the postal service, 
while there is no official statement from the postal service 
as for the reason for the disability retirement, 
contemporaneous medical records show that the veteran 
suffered from chronic pain, fatigue, and what was described 
as chemical sensitivity due to exposure to toxic materials, 
which some physicians described as neurotoxicity, involving 
the immune system, but other physicians found no such 
relationship to explain the veteran's health problems.  In 
any event, no disability of service origin or service-
connected disability, including PTSD, was identified as the 
reason for the veteran's disability retirement. 

After his retirement, VA initially accepted the veteran for a 
vocational rehabilitation program in 1994, but the program 
was temporarily suspended until he provided additional 
information about his reinstatement with the U.S. Postal 
Service or resolution of his workman's compensation claims 
against the Post Office and resolution of his VA claims.  
Thereafter, in 1998, VA notified the veteran that due to his 
chemical sensitivities, a nonservice-connected disability, it 
did not appear that he would benefit from a rehabilitation 
program.  And, during the period from 2001 to 2005, the 
veteran pursued vocational rehabilitation services through 
the State of Iowa, but due to health problems he was unable 
to participate in a comprehensive vocational evaluation.  
There was no reference to PTSD or any other service-connected 
disability. 

Finally, in June 2003 statement, a VA physician stated that 
due to the aggregate of the veteran's health problems, which 
included both service-connected and nonservice-connected 
disabilities the veteran was unable to maintain gainful 
employment. 

As there is no other evidence on point and as the Board may 
consider only independent medical evidence to support its 
finding, the Board concludes that the preponderance of the 
evidence is against the claim that the veteran is 
unemployable due only to service-connected disabilities.  38 
U.S.C.A. § 5107(b).  This case presents no unusual or 
exceptional circumstances which would justify a referral of 
the total rating claim to the Director of the VA Compensation 
and Pension Service for extra-schedular consideration.  38 
C.F.R. § 4.16(b) (2005).


ORDER

Service connection for residuals of a right ankle injury is 
denied. 

Service connection for autoimmune syndrome is denied.

As new and material evidence has been presented, the claim of 
service connection for peripheral neuropathy is reopened, and 
to this extent only the appeal is granted; on the merits of 
the claim, service connection for peripheral neuropathy is 
denied. 

As new and material evidence has been presented, the claim of 
service connection for a low back injury is reopened, and to 
this extent only the appeal is granted; on the merits of the 
claim, service connection for a low back disability 
manifested by lumbarization, compression fracture, and 
spondylolisthesis is denied. 

As new and material evidence has not been presented, the 
claim of service connection for residuals of a left knee 
injury is not reopened and the claim is denied. 

An initial rating higher than 30 percent for post-traumatic 
stress disorder is denied. 

A rating higher than 10 percent for gastritis with esophageal 
reflux is denied. 

A rating higher than 10 percent for residuals of a left ankle 
fracture is denied. 

A compensable rating for traumatic encephalopathy is denied.  

A total disability rating based on individual unemployability 
due to service-connected disabilities is denied. 


______________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


